Citation Nr: 0319616	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The appellant had active naval service from May 22, 1963 to 
August 13, 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for an acquired 
psychiatric disorder.  

In February 1999, the Board remanded the case to the RO for 
additional development.  Regrettably, another remand is 
necessary for the reasons explained below.  


REMAND

Numerous requests to the National Personnel Records Center 
(NPRC), in St. Louis, Missouri, for the veteran's service 
medical records have been unsuccessful.  In October 2002, the 
NPRC reported an extensive and thorough search among their 
holdings did not produce any records pertaining to the 
appellant.  It was concluded that either the records do not 
exist, or that NPRC does not have them, and further efforts 
to locate these records would be futile.  Earlier requests 
for records prior to the Board's remand in February 1999 also 
proved unsuccessful.  

However, in June 1996, the appellant's service representative 
filed a request to the NPRC for the veteran's records on his 
behalf.  The NPRC responded and enclosed 10 pages from the 
appellant's service personnel file, including his enlistment 
and separation examination reports, as well as his reports of 
medical history.  The response also indicated that the 
appellant's medical records had been lent to VA.  A VA toll-
free phone number was provided to ask for help in obtaining 
these records.  Hence, it appears that the veteran's records 
were in VA's possession at some point in time, and are no 
longer on file at the NPRC.  

Furthermore, a review of the file reveals that there is 
another individual with the same name (absent the suffix), 
and some of this person's VA hospitalization records were 
included with the veteran's file.  Therefore, it seems 
possible, that some of the appellant's records may have been 
associated with this individual's claims file or service 
records.  In light of the missing records, and their relative 
importance to the appellant's claim, the Board finds that 
some effort to ascertain if these records have been misfiled 
is necessary in order to satisfy VA's duty to assist a 
claimant in obtaining Federal records or other records in the 
possession of VA in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
in this case to ensure compliance with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103(a) and (b), to 
include with regard to the one-year 
period for receipt of additional 
evidence.  

2.  The RO should utilize the phone 
number provided by the NPRC to ascertain 
which VA RO initially requested the 
appellant's records and may have 
possession of them.  A search of that 
facility should be accomplished to 
determine whether the appellant's records 
may be located.  If no records are found, 
a negative reply should be associated 
with the file.  

3.  The RO should locate the claims file 
for the individual with the appellant's 
same name (reference the paper clipped 
records in the first volume for the 
necessary information on this 
individual), if one exists.  If such file 
is obtained, it should be reviewed to 
ascertain if any of the appellant's 
records are in the file.  Any misfiled 
records should be associated with the 
appellant's claims folder.  

4.  Upon completion of the above, the RO 
must readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought remains denied, the RO should 
issue a Supplemental Statement of the 
Case and afford the appellant the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


